Citation Nr: 1708602	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  05-41 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, to include right S1 radiculopathy.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral posterior tibial neuropathy.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a kidney disability.

6.  Entitlement to service connection for circulatory problems.

7.  Entitlement to service connection for hair loss.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for an eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia.

10.  Entitlement to service connection for a skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to an initial rating in excess of 30 percent for mitral valve prolapse.

13.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

14.  Entitlement to an initial rating in excess of 20 percent for recurrent abdominal ventral incisional hernia.

15.  Entitlement to an initial rating in excess of 10 percent for fecal incontinence.

16.  Entitlement to a separately compensable rating for incisional hernia surgery scars.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1980 to July 1980, and from February 2003 to December 2003. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2004, May 2005, June 2006, Mach 2007, March 2009, February 2010, and August 2011 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.

The matter was last before the Board in September 2014, where a majority of the issues remaining on appeal were denied, while the issues of service connection for erectile dysfunction and TDIU were remanded for additional development.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated June 2016, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the denied issues back to the Board for development consistent with the JMR.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board dismisses all of the remaining issues on appeal in the instant decision, the Board need not address the Forcier and/or Stegall requirements at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

Per a January 2017 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw all of the issues on appeal, to include the service connection, rating, and TDIU issues.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a back disability, to include right S1 radiculopathy, a neck disability, bilateral posterior tibial neuropathy, sleep apnea, a kidney disability, circulatory problems, hair loss, hepatitis C, an eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia, a skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris, and erectile dysfunction.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for higher initial ratings for mitral valve prolapse, IBS with GERD, and recurrent abdominal ventral incisional hernia.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.204 (2016).

3.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a separately compensable rating for incisional hernia surgery scars.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per a January 2017 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw all of the issues on appeal, to include the service connection, rating, and TDIU issues.  

As the Veteran has withdrawn all issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the issues of service connection for a back disability, to include right S1 radiculopathy, a neck disability, bilateral posterior tibial neuropathy, sleep apnea, a kidney disability, circulatory problems, hair loss, hepatitis C, an eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia, a skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris, and erectile dysfunction, higher initial ratings for mitral valve prolapse, IBS with GERD, and recurrent abdominal ventral incisional hernia, a separately compensable rating for incisional hernia surgery scars, and entitlement to a TDIU will be dismissed.


ORDER

The appeal for service connection for a back disability, to include right S1 radiculopathy, is dismissed.

The appeal for service connection for a neck disability is dismissed.

The appeal for service connection for bilateral posterior tibial neuropathy is dismissed.

The appeal for service connection for sleep apnea is dismissed.

The appeal for service connection for a kidney disability is dismissed.

The appeal for service connection for circulatory problems is dismissed.

	(CONTINUED ON NEXT PAGE)
                                                              (CONTINUED FROM PREVIOUS PAGE)

The appeal for service connection for hair loss is dismissed.

The appeal for service connection for hepatitis C is dismissed.

The appeal for service connection for an eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia is dismissed.

The appeal for service connection for a skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris, is dismissed.

The appeal for service connection for erectile dysfunction is dismissed.

The appeal for an initial rating in excess of 30 percent for mitral valve prolapse is dismissed.

The appeal for an initial rating initial rating in excess of 30 percent for IBS with GERD is dismissed.

The appeal for an initial rating in excess of 20 percent for recurrent abdominal ventral incisional hernia is dismissed.

The appeal for an initial rating initial rating in excess of 10 percent for fecal incontinence is dismissed.

The appeal for a separately compensable rating for incisional hernia surgery scars is dismissed.

The appeal for a TDIU is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


